Citation Nr: 0108048	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for chronic disability 
manifested by back pain.  

4.  Entitlement to service connection for chronic disability 
manifested by blood in the urine.

5.  Entitlement to service connection for chronic disability 
manifested by loss of urinary bladder control.

6.  Entitlement to service connection for patellofemoral 
syndrome of the knees.  

7.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GRD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1999.  He served in Southwest Asia from October 18, 
1990 to April 20, 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office (RO).


REMAND

Regarding the claims for service connection, the Board notes 
that they were denied by the RO on the basis that they were 
not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Further, the veteran is a Persian Gulf War veteran and the 
case may be construed as involving undiagnosed illness 
claims.  See 38 C.F.R. § 3.317.  The RO has not provided such 
consideration.

Regarding the claim for an increased rating, the Board notes 
that the veteran was afforded a VA examination in December 
1999.  The examiner indicated that there was evidence of 
gastroesophageal reflux and that an upper endoscopy would be 
helpful; however, no such test was performed, or is of 
record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the disabilities 
at issues since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine the nature, extent and etiology 
of the following:  residuals of a right 
ankle injury; sinusitis; chronic 
disability manifested by back pain; 
chronic disability manifested by blood in 
the urine; chronic disability manifested 
by loss of urinary bladder control; and 
patellofemoral syndrome of the kneees.  
All indicated tests, studies and X-rays 
should be performed and all findings 
should be reported in detail.  The 
examiners should express opinions as to 
whether it is as likely as not that any 
identified disability is related to the 
veteran's period of active service.  A 
complete rationale for any opinion 
expressed should be provided.  If any 
symptoms or abnormal physical findings 
can not be attributed to a known clinical 
diagnosis, additional development in 
accordance with VBA All-Stations Letter 
98-17 (2/26/98) should be performed.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his GRD.  All 
indicated tests, including the upper 
endoscopy recommended in the December 
1999 VA examination, should be performed 
and all impairment should be reported in 
detail.  The examiner should state 
whether the veteran's GRD is 
characterized by persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment of 
health.  A complete rationale for any 
opinion expressed should be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

5.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

6.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include pursuant to 38 C.F.R. § 3.317 if 
warranted.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




